Citation Nr: 1741941	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for blood clots in the lungs, claimed as secondary to the service-connected residuals of right tibia and fibula fracture, to include chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran had honorable active duty service from April 1963 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2011 and May 2012.  

The Veteran presented testimony at a personal hearing before a Decision Review Officer at the RO in August 2012 and at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  Transcripts are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence does not establish that the Veteran's blood clots in    the lungs/ pulmonary embolism is proximately due to or a result of the service-connected residuals of right tibia and fibula fracture, to include chronic right ankle sprain.


CONCLUSION OF LAW

The requirements for establishing service connection for blood clots in the lungs have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded hearings before the RO and the Board and copies of the transcripts are of record.  There is no allegation that the hearings provided to the Veteran were deficient in any way.  Dickens v. McDonald, 814   F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran seeks entitlement to service connection for blood clots in his lungs, which he claims are secondary to the service-connected residuals of fracture of the right tibia and fibula, to include chronic right ankle sprain.  See March 2011 VA Form 21-4138.  The essence of the Veteran's claim is that he suffered a pulmonary embolism as a result of the service-connected disability and that he has lung dysfunction as a result of the pulmonary embolism. See August 2013 VA Form 9.  

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Records from Genesis Medical Center reveal that the Veteran was admitted through the emergency room complaining of progressive shortness of breath and right-sided chest pain on December 23, 2010.  He was noted to have a history of smoking two packs a day, quitting approximately one year prior.  It was also noted that he had chronic obstructive pulmonary disease (COPD) and used oxygen at night on an as-needed basis and steroids on a regular basis.  In the emergency room, he was noted to have vital signs which were essentially stable and blood sugar of 530 consistent with uncontrolled hyperglycemia and a serum osmolality of 307 consistent with dehydration.  He was admitted for what was a possible COPD exacerbation with uncontrolled hyperglycemia probably secondary to steroids versus newly-diagnosed diabetes.  A CT scan of the chest showed acute pulmonary embolism in the right upper lobe of the pulmonary artery and segmental branches; moderate emphysema; new wedge-shaped low-attenuation lesions in both hepatic lobes may represent hepatic infarcts; and small pericardial effusions.  Bilateral venous Doppler studies were negative for deep venous thrombosis in either lower extremity. Repeat left lower extremity venous Doppler was again negative due to some left lower extremity swelling two days after hospitalization.  On presentation, he also had      an echocardiogram that showed an ejection fraction of 60 to 65 percent, stage            one diastolic dysfunction.  A chest x-ray prior to discharge due to some mild hypoxemia showed his severe emphysema but nothing acute. At the time of discharge on December 28, 2010, the diagnoses included acute pulmonary    embolus; supratherapeutic INR [international normalized ration], no obvious bleeding; controlled type 2 diabetes; COPD at baseline, steroid dependent; and diabetic hyperosmolarity on admission resolved.  

The results of peripheral arterial testing of the right lower extremity conducted in July 2016 due to right lower extremity claudication noted risk factors to include diabetes and hyperlipidemia.  

Several opinions have been obtained in conjunction with the Veteran's claim.  

A VA examiner opined in June 2011 that the Veteran's pulmonary embolism      was not caused or aggravated by the service-connected right leg fractures.  The examiner noted that although the Veteran did clearly suffer from a right lower extremity fracture, which is documented to have healed without complication,   there was no evidence at the time, by the Veteran's report, or in more recent vascular studies (done at the time of the pulmonary embolism and the suspected recurrence) suggesting that a vascular injury of any kind occurred at the time of   that fracture.  In addition, clinical notes at the time of the pulmonary embolism   note the development of left lower leg edema sufficient to trigger a repeat Doppler study; this, too, suggests that the right leg was not clearly the source/cause of the pulmonary embolism.  In answering the question whether the lung condition was permanently aggravated by the service-connected condition, the examiner replied    in the negative, indicating there was no evidence of immobility or consequences    of the service-connected disability leading to risk factors for a pulmonary embolism 
or deep venous thrombosis (i.e., hospitalization, immobilization >48 hours, malignancy or surgery).  The examiner cited Harrison's Principles of Internal Medicine (online version 19.1) and clinical experience as references for the opinion provided.  

The Veteran's treating pulmonologist, Dr. B., has provided opinions in March 2011, February 2012 and August 2012 with detailed discussion stating his belief that it is more likely than not that the Veteran's pulmonary embolism originated in the Veteran's right lower leg as a result of the residual damage present from the leg fracture that occurred in service.  Dr. B. has repeatedly suggested that simply because no vascular problems were found or tested for in 1964 does not mean no such problems were there.  In his August 2012 letter, Dr. B. stated that "current medical study affirms that old trauma (of any age) of the nature suffered by [the Veteran] cannot be ruled out as the source and cause of pulmonary embolism even in the absence of Deep Venous Thrombosis (DVT)." However, he did not identify the study he referenced.  In his August 2012 letter, Dr. B. continued to firmly submit that none of the possibilities identified by the 2011 VA examiner were            a more likely source of the pulmonary embolus than the comminuted (broken, splintered or crushed) fracture, a very significant injury in 1964, that surely left residual damage to natural structures of pulmonary vessels and bones in the leg      and ankle.

In June 2013, a VA examiner stated that the Veteran had several risk factors for developing a pulmonary embolism, but a history of a tibia fracture more than 40 years prior is not one of them.  The examiner explained that pulmonary embolism   is a common complication of DVT, occurring in more than 50 percent of cases with phlebograhically confirmed DVT, which suggests that factors that promote the development of DVT also increase the risk for pulmonary embolism. The examiner also noted that risk factors include immobilization, surgery within the last three months, stroke, paresis, paralysis, central venous instrumentation within the last three months, malignancy, chronic heart disease, autoimmune disease, and a history of venous thromboembolism.  

The Board sought an expert medical opinion in October 2016 given the conflicting 
medical opinions provided by the Veteran's treating pulmonologist and VA examiners.  The expert, a vascular surgeon, was asked whether it is more likely, less likely , or at least as likely as not that the Veteran's pulmonary embolism (a) originated from the right leg; (b) is etiologically related to the in-service tibia and fibula fracture; and 
(c) is etiologically related to the chronic residual disability of the right leg and ankle associated with the in-service fractures.  

The requested opinion was obtained in December 2016 from Dr. J.E.  Dr. E. indicated that there was a less than 33 percent chance that the Veteran's DVT originated in the right leg, explaining that most pulmonary emboli of any clinical significance arise in the iliac or femoral veins, with further explanation that if DVT originated in the tibial veins, that there would be a greater than 50 percent chance that there would be an abnormal finding on the lower extremity duplex ultrasound.  Dr. E. noted that DVTs do not simply disappear as the entire clot dislodges from   its origin, but rather proximal propagated clot breaks free of the clot origin.  Dr. E. further reported that it was his opinion most negative duplex ultrasounds following pulmonary embolism would suggest a pelvic, abdominal, or upper extremity source.  

Dr. E. also indicated that there was a less than 99 percent chance the pulmonary embolus is etiologically related to the in-service tibia/fibular fracture.  Dr. E. explained that physical exam findings leave no suggestion of an underlying vein injury (i.e., venous statis or varicosities at the ankle/foot).  It was noted that fractures are associated with acute DVT and he knew of no evidence to support risk 40 years later.  Dr. E. further stated that whatever risk factors led to the pulmonary embolism developed following that entire period and if there was a risk associated with the      leg fracture, the DVT/pulmonary embolism would have presented immediately. It     was further noted that if a DVT formed following the original injury, it would have become chronic scar and have posed zero risk after the acute period.  

Dr. E. also indicated that there was a less than 90 percent chance the pulmonary embolism is etiologically related to disability in the right leg/ankle.  Dr. E. explained that there is no documentation of lower extremity dysfunction related to the fracture and that disability and risk for DVT are related to a person's functional status, not specific to an extremity.  Dr. E. determined it was likely the Veteran was disabled secondary to COPD from chronic tobacco use, not a well healed fracture that remained a non-issue for over 40 years.  

The preponderance of the evidence is against the claim for service connection for blood clots in the lungs, claimed as secondary to the service-connected residuals     of fracture of the right tibia and fibula, to include chronic right ankle sprain.  The Board finds that the most probative opinions of record, namely those provided in June 2011 and December 2016, establish that it is less likely than not that the pulmonary embolism the Veteran suffered in December 2010 originated from a blood clot formed his right lower extremity.  Both relied upon the lower extremity duplex ultrasound conducted in December 2010, which they explained establishes that the right lower extremity was not the source of the pulmonary embolism.  The December 2016 opinion further explained that most pulmonary emboli originate     in the iliac or femoral veins, rather than in the tibial vein; and that the negative December 2010 lower extremity duplex ultrasound findings suggested a pelvic, abdominal, or upper extremity source.  In other words, the absence of an abnormal finding in the right lower extremity at the time of the ultrasound (which the Board again notes was negative for deep vein thrombosis) establishes that the right lower extremity was not the source of the pulmonary embolism.  

These opinions further establish that it is less likely than not that the in-service fracture of the Veteran's right tibia/fibula caused his pulmonary embolism.  Both opinions discuss a determination that there was no underlying injury to a vein in the Veteran's right lower extremity during service, with the December 2016 opinion further explaining that fractures are associated with acute DVT that presents immediately rather than four decades later, and that even if a DVT had formed in service following the original injury, it would have posed no risk after the acute period.  The June 2011 opinion also specifically noted the absence of risk factors such as hospitalization, immobilization for more than 48 hours, malignancy, or surgery leading to the development of a pulmonary embolism or deep venous thrombosis in the service treatment records.  

Finally, the December 2016 opinion also establishes that it is less likely than not that that the Veteran's service-connected disability involving the right leg/ankle caused his pulmonary embolism, with explanation that risk for DVT is based on    the individual's overall functional status rather than a specific extremity, and a determination it was more likely the Veteran's current lung/respiratory disability was secondary to COPD from chronic tobacco use, not a well-healed in-service fracture.  

In sum, the June 2011 and December 2016 opinions are against a finding that the Veteran's service-connected residuals of right tibia and fibula fracture, to include chronic right ankle sprain, proximately caused him to develop blood clots in his lungs/a pulmonary embolism.  The June 2011 opinion also establishes that the service-connected right lower extremity disability did not permanently aggravate the Veteran's current lung condition, an opinion based on the absence of risk factors such as hospitalization, immobilization for more than 48 hours, malignancy, or surgery leading to the development of a pulmonary embolism or deep venous thrombosis in the service treatment records.  The opinions provided in June 2011 and December 2016, which were based on a detailed rationale that relied upon medical evidence specific to this Veteran, namely service treatment records associated with the in-service fracture and the December 2010 medical treatment records, to include the right lower extremity duplex ultrasound, are afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the opinions provided by Dr. B. in March 2011, February 2012,         and August 2012 are afforded less probative weight.  Dr. B.'s conclusion is based on the premise that absence of vascular problems during service does not mean  they did not exist; however, he did not address the other risk factors specific to the Veteran (identified as an extensive history of smoking, COPD, and uncontrolled hyperglycemia in records generated during the Veteran's treatment for pulmonary embolism at Genesis Medical Center), nor did he address the absence of any vascular problem in the Veteran's right lower extremity on ultrasound at the time  of his December 2010 pulmonary embolism. Dr. B.'s opinion was also based on     an uncited medical study that reportedly showed that old trauma of any age cannot  be ruled out as the source and cause of the pulmonary embolism. See id.; see         also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The opinion provided in June 2013 is afforded less probative value because the examiner stated that the Veteran had several risk factors for developing a pulmonary embolism, not including a history of fractured tibia, but did not identify any of them.  Id.  

At this juncture, the Board acknowledges the Veteran's representative's argument that the June 2011 and December 2016 opinions fail to discuss any relevant studies and made little reference to any sources of authority to support their assessments that the Veteran's pulmonary embolism was less likely as not caused by the in-service injury.  See August 2017 informal hearing presentation.  However, as noted above, these opinions are afforded high probative value because they were based on evidence specific to this Veteran, namely service treatment records associated with the in-service fracture and the December 2010 medical treatment records, to include the right lower extremity duplex ultrasound, rather than a general medical study.  

The Board further acknowledges the 1982 medical treatise entitled Venous Insufficiency as a Late Complication After Tibial Fracture attached to the August 2017 informal hearing presentation, as well as the representative's assertion that the treatise establishes that individuals who suffer from comminuted tibial fractures, as the Veteran did, have been found to have a significantly higher incidence of venous insufficiency, placing them at greater risk of DVT and, consequently, pulmonary embolism, and that a longitudinal study regarding the risks of venous insufficiency following a tibial fracture found that resulting complications could remain over       a decade after the initial traumatic fracture.  The Board has reviewed the treatise and notes that the study followed up with 38 patients 13 to 17 years after sustaining a fracture of the tibia.  This is a manifestly different time frame than the one implicated in the Veteran's case, as approximately 46 years, not less than two decades, had elapsed since the in-service fracture he sustained and the pulmonary embolism.  Moreover, to the extent that the Veteran is attempting to extrapolate from this literature that his pulmonary embolism was caused by his in-service fracture, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  This evidence is not a medical opinion based on the specific facts of the Veteran's case, and the Board finds the June 2011 and December 2016 opinions to be significantly more probative on whether the Veteran's claimed condition is related to his service-connected disability.

The Board also acknowledges the Veteran's representative's argument that the opinions obtained by VA are inadequate.  He specifically asserts that the June 2011 opinion applied an improper heightened standard; that the June 2013 opinion failed to provide sufficient rationale; and that the December 2016 opinion did not use      the proper standard and was not supported with sufficient rationale.  The Board agrees that the June 2013 opinion did not provide rationale, as discussed above.     The Board disagrees, however, with the assertions made regarding the June 2011 and December 2016 opinions.  

First, the Board disagrees with the assertion that the December 2016 opinion lacked rationale, and reiterates that the opinion was based on evidence specific to this Veteran, namely service treatment records associated with the in-service fracture and the December 2010 medical treatment records, to include the right lower extremity duplex ultrasound. Secondly, the Board disagrees that the June 2011     and December 2016 examiners applied the incorrect standard. The Board interprets the June 2011 VA examiner's statement that the Veteran's right leg was not clearly the source/cause of the pulmonary embolism as a determination that it is less likely as not the source.  This interpretation is supported by the June 2011 VA examiner's discussion of the fact that the bilateral venous Doppler studies were negative for deep venous thrombosis in either lower extremity, such that the clot could not have originated from the right lower extremity. 

The Board also interprets the December 2016 opinion that there was a less than 99 percent chance the pulmonary embolus is etiologically related to the in-service tibia/fibular fracture and that there was a less than 90 percent chance the pulmonary embolism is etiologically related to disability in the right leg/ankle as another way of saying that the chances they were related were only one and ten percent, or less likely than not related (less than 50 percent probability).  The Board notes that the totality of the December 2016 opinion indicates that the specialist felt it was less likely than not that the Veteran's pulmonary embolus is etiologically related to the in-service tibia/fibular fracture or to the service-connected disability in the right leg/ankle.  Indeed, the vascular specialist's concluding statement that the "case sounds irrational" clearly reflects that his opinions were against the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole"); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners). 

Finally, the Board acknowledges the Veteran's representative's assertion that the December 2016 opinion failed to address the potential impact of the Veteran's chronic ankle sprains, a recognized service-connected residual disability, and that the examiner incorrectly stated that there is no documentation of lower extremity dysfunction.  While the Board acknowledges that the opinion did note the absence of lower extremity dysfunction even though chronic right ankle sprains are considered as part of the service-connected disability, the opinion further points   out that disability and risk for DVT are related to a person's functional status, not specific to an extremity, such that it appears that any impact of the chronic right ankle sprains were considered by the opinion.  

While the Veteran believes that he developed blood clots in his lungs/pulmonary embolism as a result of his service-connected residuals of right tibia and fibula fracture, to include chronic right ankle sprain, the Veteran has not shown that he   has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis). Thus, the Veteran's own opinion regarding the etiology of the blood clots in the lungs/pulmonary embolism is not competent medical evidence.  The Board finds the June 2011 and December 2016 opinions discussed above to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  



ORDER

Service connection for blood clots in the lungs, claimed as secondary to the service-connected residuals of right tibia and fibula fracture, to include chronic right ankle sprain, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


